Judgment, Supreme Court, New York County (Brenda Soloff, J.), entered March 9, 1992, which dismissed petitioner’s application for a writ of habeas corpus to be admitted to bail, unanimously affirmed, without costs.
The court’s denial of bail was not an abuse of discretion, ample evidence having been adduced indicating petitioner’s propensity to flee the jurisdiction (CPL 510.30 [2] [a]). Accordingly, petitioner should remain on remand status. Concur— Milonas, J. P., Wallach, Kupferman and Smith, JJ.